Name: COMMISSION REGULATION (EC) No 1996/96 of 17 October 1996 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  trade policy
 Date Published: nan

 18 . 10 . 96 EN Official Journal of the European Communities No L 265/13 COMMISSION REGULATION (EC) No 1996/96 of 17 October 1996 fixing the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 13 (2) thereof, conversion rates of the Member States currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 Q, as last amended by Regulation (EC) No 1482/96 (8); Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas Council Regulation (EEC) No 990/93 (9), as amended by Regulation (EC) No 1380/95 (10), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 ("); whereas account should be taken of this fact when fixing the refunds; Whereas in follows from applying these rules to the present situation on markets in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas the refunds must be fixed taking into account the factors referred to in Article 1 of Commission Regula ­ tion (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4); Whereas the refund applicable in the case of malts must be calculated with amount taken of the quantity of cereals required to manufacture the products in question; whereas the said quantities are laid down in Regulation (EC) No 1501 /95; HAS ADOPTED THIS REGULATION: Article 1 Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destin ­ ation ; The export refunds on malt listed in Article 1 (c) of Regu ­ lation (EEC) No 1766/92 shall be as set out in the Annex hereto . Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (% as last amended by Regulation (EC) No 1 50/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural Article 2 This Regulation shall enter into force on 18 October 1996 . (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. 3) OJ No L 147, 30 . 6 . 1995, p. 7. 0 OJ No L 108 , 1 . 5 . 1993, p. 106. (8) OJ No L 188 , 27. 7. 1996, p . 22. 0 OJ No L 102, 28 . 4. 1993, p. 14. H OJ No L 138 , 21 . 6. 1995, p . 1 . (") OJ No L 65, 15 . 3 . 1996, p . 1 . (*) OJ No L 18, 24. 1 . 1996, p . 10 . (5) OJ No L 387, 31 . 12. 1992, p . 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 265/ 14 EN Official Journal of the European Communities 18 . 10 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 17 October 1996 fixing the export refunds on malt (ECU / tonne) Product code Refund (') 1107 10 19 000 10,00 1107 10 99 000 35,00 1107 20 00 000 40,50 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed .